Case: 1:16-cv-02480-DCN Doc #: 45 Filed: 11/25/20 1 of 1. PagelD #: 960

UNITED STATES COURT OF APPEALS
FOR THE SIXTH CIRCUIT

No: 18-3397

Filed: November 24, 2020
ALISON O'DONNELL
Plaintiff - Appellant 1:16cv2480 - DCN
Vv.

UNIVERSITY HOSPITALS CLEVELAND MEDICAL CENTER, aka University Hospitals
Health Systems; NAVEEN ULI; SUMANA NARASIMHAN; ROSE GUBITOSI-KLUG

Defendants - Appellees
and
WILLIAM REBELLO

Defendant

MANDATE

Pursuant to the court's disposition that was filed 10/29/2020 the mandate for this case hereby

issues today. Affirmed

COSTS: None
